Citation Nr: 0004108	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-04 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The symptomatology associated with the veteran's PTSD is 
manifested by total occupational and social impairment, with 
symptoms including persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, and virtual 
isolation in the community.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.25-4.30, Diagnostic Code 9411 (1999); 
38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the RO granted service connection for 
PTSD in a September 1997 rating decision and assigned a 10 
percent disability evaluation effective from July 1994.  In a 
subsequent rating decision in December 1997, the RO increased 
the evaluation to 30 percent effective from July 1994.  The 
January 1998 rating decision confirmed and continued this 
evaluation.

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, the effective date 
for any award granted pursuant to a liberalizing law cannot 
be earlier than the date of enactment of the law.  See Rhodan 
v. West, 12 Vet. App. 55 (1998).  Therefore, the Board will 
proceed to analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

In the January 1998 rating decision, the RO rated the veteran 
at 30 percent for PTSD, pursuant to the revised criteria 
under Diagnostic Code 9411.  The revised regulations provide 
that a 30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

Under the former criteria, in effect prior to November 7, 
1996, a 30 percent evaluation was warranted where there was 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, and efficiency, and reliability 
levels as to produce definite industrial impairment.

A 50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted where ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to maintain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic 
symptomatology bordering on gross repudiation of reality; or 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).

In relation to the present appeal, the veteran underwent 
psychological testing and evaluation at the VA Medical Center 
in June 1993.  The veteran described his symptomatology as 
including frightening daydreams, nightmares, crying, social 
isolation, and poor emotional control.  The veteran was 
observed to become quickly angered, to have great emotional 
stress and anxiety, and an impaired ability to concentrate.  
The examiner commented that the veteran struggled to maintain 
control of his feelings and the behavior caused by those 
feelings.  Findings were reported as tentatively revealing 
the possibility of PTSD.

VA hospitalization records from November 1993 to January 1994 
disclose that the veteran was admitted for evaluation of PTSD 
and narcolepsy.  The veteran reported having episodes of 
being conscious but of being unable to move his body.  He 
also stated that he lost control of his muscles and fell to 
the ground when he withheld his anger.  Upon examination, the 
veteran frequently became angry and tearful while being 
interviewed.  He exhibited normal speech, some tangential 
thought, and thoughts that were obsessed with war.  He 
described his relationship with his family as good, but 
emotionally distant.  He denied suicidal ideations, paranoia, 
or hallucinations.  During the hospitalization, the veteran 
reported the occurrence of nightmares, hypnagogic 
hallucinations, and vivid daytime flashbacks.

The veteran underwent a VA psychological assessment in July 
1994.  The veteran related that he experienced multiple 
traumas while serving in the Pacific Theater which he now 
reexperienced in flashbacks and nightmares.  He had become 
unable to help his wife with her work due to an inability to 
focus or concentrate.  The stress of decision making caused 
increased irritability and loss of control.  He had limited 
involvement with others, including his sons.  He has 
difficulty falling asleep and remaining asleep and he was 
extremely angry and irritable.

The examiner noted that an EEG was positive for narcolepsy 
and that the veteran had a history of episodes suggesting 
lack of consciousness.  Examination found the veteran to be 
oriented, with pressured speech, and a labile affect and 
mood.  He was described as agitated, with expressions of 
extreme anger and frustration.  There was no evidence of a 
thought or cognitive disorder.  The examiner rendered a 
diagnosis of chronic severe PTSD, as well as anxiety disorder 
and clinical depression.  He opined that the veteran's 
prognosis for change was poor and the veteran's symptoms had 
persisted since his return from active duty.

During a VA examination in May 1995, the veteran was observed 
to be very emotional and, at times, histrionic.  The veteran 
was given a primary diagnosis of dysthymia and was not found 
to be significantly mentally ill.  A September 1996 letter 
from another VA physician stated that the VA examination of 
May 1995 described criterion more characteristic of PTSD than 
of dysthymia.  He further explained that narcolepsy and 
personality disorders can be seen with PTSD.  The physician 
stated that the veteran had been attending a weekly 
outpatient combat group where he consistently focused on his 
experiences in World War II.

The veteran appeared for a hearing before the RO in May 1995.  
He testified that he continued to receive outpatient therapy 
and that he was taking Prozac and Librium.  He stated that he 
always had difficulty with personal relationships.  He had 
been married for 40 years but he was emotionally distant from 
his wife and children.  He had been arrested on suspicion of 
drug use because he had a cataleptic episode in a restaurant.  
VA outpatient records from February through July 1995 show 
that the veteran had a diagnosis of severe PTSD, with 
flashbacks, anger, and cataleptic episodes.  It was also 
noted that he had a clear diagnosis of narcolepsy.

In July 1997, a VA specialist opined that the veteran met the 
criteria for PTSD in that he could provide consistent 
descriptions of traumatic experiences and that he had 
flashbacks and nightmares of these experiences.  The veteran 
also avoided stimuli associated with the trauma, felt 
detached from others, had difficulty sleeping, outbursts of 
anger, difficulty concentrating, and exaggerated startle 
response.

The primary therapist of the veteran's combat support group 
submitted a letter in September 1997.  He stated that, during 
the group sessions, the veteran described flashbacks, 
including one where he claimed that he could smell burning 
flesh.  The therapist observed that when the group discussion 
became intense, the veteran was either crying, angry, or 
asleep.  The veteran was emotionally detached from his 
family, lived in a rural area, and avoided contact with 
neighbors.  He was distrustful of others and patrolled the 
perimeter of his property.  Many times during group sessions, 
he became so upset that he had to be seen by hospital staff.  
The therapist opined that the veteran had significant 
difficulties in many aspects of his life.

During a VA examination in October 1997, the veteran reported 
that he had episodes of being conscious but of being unable 
to move his body.  He also stated that he lost muscle control 
and fell to the ground when he withheld his anger.  He had 
been diagnosed with narcolepsy and cataplexy, and had 
received disability compensation since 1976 due to several 
physical disabilities.  His PTSD symptomatology included 
extreme anger and agitation, difficulty sleeping, and 
distressing recollections of the war.

Upon examination, the veteran was very angry and interrupted 
the interview several times by standing up and stating that 
he was in a rage.  He also was very tearful throughout the 
interview and speech was very loud and circumstantial at 
times.  His thought content was full of recollections about 
the war.  He also reported frequent nightmares, 
hypervigilance, an increase in startle response, and an 
inability to express love for his family.  He was assessed 
with chronic PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 55.

A VA hospital report from December 1997 showed a discharge 
diagnosis of chronic PTSD with a GAF score of 55.  The 
veteran was hospitalized due to an increase in the intensity 
and frequency of flashbacks, nightmares, and sleep paralysis.  
The veteran reported that he suffered paralysis when he felt 
intense anger or rage towards someone.  The veteran stated 
that he heard voices during his flashbacks, and that he 
suffered from a lack of sleep, interest, and energy.  The 
examining physician believed that there was a strong 
emotional component to the precipitation of the paralytic 
episodes where the veteran was unable to move.

During a VA examination in April 1998, the veteran complained 
of depression, memory and concentration problems, 
irritability, periods of significant rage, anxiety, fatigue, 
sleeplessness, nightmares, flashbacks, and lack of interest.  
He claimed that he saw snakes from time to time and smelled 
burning flesh, both related to traumatic incidents in 
service.  He spent most of his day walking around his 
property alone or beating on punching bags.  Objectively, the 
veteran was extremely restless, agitated, and anxious.  He 
exhibited a very angry and grimacing facial expression, a 
limp posture, and a shuffling gait.  The examiner observed an 
extremely labile mood, pressured and somewhat circumstantial 
speech, a defective memory except for the war, and poor 
judgment.  The veteran was assessed with chronic PTSD and 
assigned a GAF score of 45.

Records received from the Social Security Administration show 
that the veteran was diagnosed with narcolepsy with cataplexy 
in August 1976.  A letter from a VA physician dated April 
1998 stated that the veteran suffered from an atypical form 
of catalepsy and sleep paralysis in which he retained sensory 
awareness and consciousness but motor control returned only 
gradually.

Based on the foregoing, the Board finds that pursuant to 
Diagnostic Code 9411, under both the former and the revised 
criteria, a 100 percent evaluation is warranted for the 
veteran's occupational and social impairment.  The veteran 
clearly suffers severe impairment due to such symptoms as 
circumstantial speech, near-continuous anxiety and anger, and 
the inability to establish and maintain effective 
relationships.  Although he has been married for many years, 
the veteran has testified to an emotionally detached 
relationship with his family and virtual isolation from 
others.

The medical evidence of record, including the assigned GAF 
scores, has established that the veteran suffers from 
symptomatology which prohibits normal occupational and social 
interactions.  The evidence also shows that the veteran's 
PTSD has remained chronic and that prognosis for improvement 
is poor.  In particular, the veteran suffers from near 
constant anger and periods of extreme rage.  This anger 
places the veteran at persistent risk of hurting others.  
During these emotional outbursts, the veteran is often 
debilitated by cataleptic episodes and is unable to control 
himself.  Therefore, these episodes place him in persistent 
danger of hurting himself, create the inability to perform 
activities of daily living, and cause disorientation as to 
time and place.

The Board recognizes that the veteran carries an independent 
diagnosis of narcolepsy with cataplexy; however, several 
physicians have related the veteran's loss of muscle control 
to his emotional reactions.  Further, the veteran has been 
observed to be unable to control his anger, agitation, and 
crying during psychological interviews, testing, and group 
sessions.  In addition, the veteran apparently suffers from 
chronic flashbacks where he claims to see, hear, and smell 
combat-related incidents.  These delusions are extremely 
disruptive to the veteran's ability to carry on normal daily 
activities.

In conclusion, the Board finds that the preponderance of the 
evidence supports an evaluation of 100 percent.  When the 
totality of disabling symptomatology attributable to the 
veteran's PTSD is considered, the Board finds that the 
veteran's disability picture is more consistent with that 
contemplated by the rating criteria for a 100 percent 
disability evaluation.  Therefore, the evidence of record 
shows the increased severity necessary for a higher 
evaluation and the veteran's claim must be granted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 100 percent for PTSD is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

